 
 
I 
111th CONGRESS
2d Session
H. R. 4948 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Boren (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Water Resources Development Act of 1986 to clarify the role of the Cherokee Nation of Oklahoma in maintaining the W.D. Mayo Lock and Dam in Oklahoma. 
 
 
1.Rights and Responsibilities of the Cherokee Nation of Oklahoma Regarding the W.D. Mayo Lock and Dam in OklahomaSection 1117 of the Water Resources Development Act of 1986 (Public Law 99–662, 100 Stat. 4236) is amended to read as follows: 
 
1117.W.D. Mayo Lock and Dam 
(a)In generalNotwithstanding any other provision of law, the Cherokee Nation of Oklahoma may design and construct hydroelectric generating facilities at the W.D. Mayo Lock and Dam on the Arkansas River in Oklahoma, as described in the report of the Chief of Engineers dated December 23, 1981, and subject to the conditions set forth in subsections (b) and (c)(1). 
(b)Pre-Construction Requirements 
(1)Except for any licensing requirements under the Federal Power Act (16 U.S.C. 1791 et seq.) related to the construction, operation, and maintenance of hydroelectric generating facilities, the Cherokee Nation shall obtain any permit required by Federal or State law before the date on which construction begins on the hydroelectric generating facilities described in subsection (a).  
(2)Only after the Secretary of the Army reviews and approves the plans and specifications for the design and construction of such a hydroelectric generating facility, may the Cherokee Nation initiate the design or construction of such facility. 
(c)Payment of design and construction costs 
(1)The Secretary of the Army may accept funds offered by the Cherokee Nation and use such funds to carry out the design and construction of a hydroelectric generating facility.  
(2)The Cherokee Nation shall— 
(A)bear all costs associated with the design and construction of hydroelectric generating facilities under this section; and 
(B)provide any funds necessary for such design and construction to the Secretary of the Army prior to the Secretary initiating any activities related to the design and construction of a hydroelectric generating facility under this section. 
(d)Assumption of LiabilityThe Cherokee Nation shall— 
(1)hold all title to any hydroelectric generating facility constructed under this section and may, subject to the approval of the Secretary, assign such title to a third party; 
(2)be solely responsible for the operation, maintenance, repair, replacement, and rehabilitation of any such facility; and 
(3)release and indemnify the United States from any and all claims, causes of action, or liabilities that may arise out of the design and construction of a hydroelectric generating facility under this section. 
(e)Assistance AvailableNotwithstanding any other provision of law, the Secretary of the Army may provide any technical and construction management assistance that is requested by the Cherokee Nation relating to designing and constructing the hydroelectric generating facilities described in subsection (a). 
(f)Third Party AgreementsThe Cherokee Nation may enter into agreements with the Secretary or a third party that the Cherokee Nation or the Secretary of the Army determines are necessary to carry out this section.. 
 
